Lawrence, J.
The first paragraph in the complaint I do not regard as irrelevant, nor does the complaint seem to me to be subject to the objections taken to the complaints in Eddy v. Beach (7 Abb. Pr. 18), and Shaw v. Jayne (4 How. Pr. 119). In those cases the pleader had set forth at great length the evidence by which he intended to substantiate the fact of his illegal imprisonment by the defendants, or through their instigation. Here there is a charge of a conspiracy on the part of two of the defendants to imprison the plaintiff, and that, in pursuance of such conspiracy, the other two defendants were employed to make the arrest.
The second paragraph does not appear to set forth more than one cause of action when fairly construed, that cause of action being for an illegal or false imprisonment.
The objection to the allegation that the plaintiff was prevented from attending to her children, one of whom was very ill, seems to be well founded. The allegation is irrelevant, and should be stricken out. Motion is granted to the extent above indicated ; no costs.